EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims
Replace Claim 6 and 42 with the following:

6.	The method as described in claim 1, wherein the model is trained using digital marketing data describing [[the]] characteristics for a plurality of users and respective said user inputs.
40.	The method as described in claim 36, further comprising applying a weighting of an association of the physical good[[s]] with a plurality of other goods or services to determine the related good or the related service, the weighting based at least in part on past purchase behavior of users indicating a likelihood of purchase of the physical good with respective ones of the plurality of other said goods or services.


Reasons for Allowance
Claims 1-3, 6, 8-9, 30, 32, 35-37, 39-47 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is being considered by the examiner.
Claim Objections
The newly amended claims have addressed the objection to claim 8.  The objections are withdrawn.  

Allowable Subject Matter
Claims 1-3, 6, 8-9, 30, 32, 35-37, 39-47 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach In a digital medium environment to guide physical navigation, a method implemented by at least one computing device, the method comprising:
receiving a user input specifying a first good or service;
classifying, by a model trained using machine learning, a user associated with the user input specifying the first good or service into a segment of a plurality of segments based on a set of characteristics of obtained goods or services;
generating a weighting of an association of the first good or service with a plurality of other said goods or services, the weighting based at least in part on past purchase behavior of users indicating a likelihood of purchase of the first good or service with respective ones of the plurality of other said goods or services, 
generating a recommendation of a second good or service based on the segment to which the user belongs and the weighting of association;
determining locations of the first good or service and the second good or service within a physical store;
plotting a physical path between the first good or service and the second good or service at the physical store based on the determined locations;
generating augmented reality (AR) digital content to display the plotted physical path, the AR digital content based at least in part on input from one or more sensors of the at least one computing device; and
displaying, by a display device, the generated AR digital content, the AR digital content including an indication of the second good or service at a location of the second good or service in the physical store.

With respect to independent claim 30, the prior art available does not teach In a digital medium environment to guide physical navigation, a system comprising:
one or more sensors configured to detect physical touch;
a display device;
a processing system; and
a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising:
receiving a user input specifying a first good or service;
classifying, by a model trained using machine learning, a user associated with the user input specifying the first good or service into a segment of a plurality of segments based on a set of characteristics of goods or services purchased by the user;
monitoring physical user interaction with physical goods or services at a physical store using the one or more sensors configured to detect physical touch;
generating a recommendation of a second good or service based on the segment and the physical user interaction monitored using the one or more sensors configured to detect physical touch;
plotting a physical path to be navigated between the first good or service and the second good or service the plotted physical path based at least in part on correspondence of the first good or service to the second good or service; and
displaying augmented reality (AR) digital content, using the display device, based on the plotted physical path as a guide to physically obtain the
first good or service, the AR digital content including an indication of a direction to a location of the second good or service and identifying the second good or service..

With respect to independent claim 36, the prior art available does not teach In a digital medium environment to guide physical navigation, a method implemented by at least one computing device, the method comprising:
monitoring physical user interaction by a user with a physical good at a physical store using one or more sensors configured to detect physical touch;
determining a related good or a related service that is related to the physical good and is likely of interest to the user based on the physical user interaction with the physical good and on historical purchase frequency of the related good or related service by the user;
determining a location of the related good or the related service relative to the physical good within the physical store;
plotting a physical path to physically obtain the related good or the related service at the physical store based on the location, the plotted physical path based at least in part on correspondence of the physical good to the related good or related service;
generating augmented reality (AR) digital content to display the physical path to physically obtain the related good or the related service; and
displaying, by a display device, the AR digital content including an indication of the related good or the related service at the location in the physical store, the AR digital content replacing a view of a label physically disposed on the related good or the related service.


	The most analogous prior art includes Field-Darragh (US 2014/0279294 A1), Argue (US 9,147,208 B1), Duque (US 2015/0081604 A1) and Smith (US 2017/0109794 A1).
	Field-Darragh discloses generating recommendations using similarity measures developed using neural networks and correlations of similar or like items to customers, items being frequently moved, purchased or taken together, demographics of customers relating to purchases and movement of items, complementary items, using collaborative filtering to make tailored recommendations to users within demographics, knowing or predicting users’ tastes and preferences, acquiring the locations of items or groups of items, providing hints in the form of directions, maps, diagrams of the store and departments, graphic overlays, etc. that define a path to locate the item(s), using an augmented reality technology platform such as a virtual reality generator to overlay item information and location information on a live image of the store floor or a map, and optimizing suggested paths to locate an item likely to fulfill a request.
	Field-Darragh is deficient in a number of ways.  As written, the claims require that user input specifies a first good or service.  Field-Darragh discusses customers bringing a wish list for items added to an online shopping bag, but this does not fairly teach receiving a user input.  Additionally, Field-Darragh’s similarity measures to generate like or similar item recommendations that the customer did not purchase, which does not fairly correspond to a weighting based on past purchase behavior of users. It further does not teach classifying users into segments based on sets of characteristics of goods purchased by the user, related goods determined based on past purchase frequency or plotting paths based on correspondence of items.
In view of the above, Field-Darragh fails to disclose or render obvious the combination of features as emphasized above.
Regarding Argue, Argue discloses users may input shopping lists using a mobile device and giving turn by turn directions guiding the customer around the floor plan from item to item on the list. 
Though disclosing these features, Argue does not disclose or render obvious the features emphasized above.
Regarding Duque, Duque discloses predicting videos of interest to viewers in particular demographics to create recommended video lists and training classifier models for each demographic attribute value to characterize users.
Though disclosing this feature, Duque does not disclose or render obvious the features emphasized above.
Regarding Smith, Smith discloses object usage statistics such as an amount an object is used by the user or a frequency the user uses an object and stores this information in a user profile reflecting activity as a consumer.
Though disclosing this feature, Smith does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Field-Darragh, Argue, Duque, Smith, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claims 2-3, 6, 8-9, 32, 35, 37, 39-47 are dependencies of independent claims 1, 30 and 36 and are allowable over the prior art for the reasons identified above with respect to the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,390,459 A1 to Tamir, [Abstract] discussing providing route information to a user, providing paths selected based on personal information of the user so the user passes things they may have particular interest in.  Tamir does not disclose the features as emphasized above.
Storing Information Associated with User Interactions with a Good or Service; An IP.com Prior Art Database Technical Disclosure; Authors et. al.: Disclosed Anonymously; IP.com Number: IPCOM000182426D IP.com Electronic Publication Date: April 30, 2009, https://ip.com/IPCOM/000182426;  describing storing information associated with user interactions with goods or services via a graphical user interface.  The disclosure does not teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625